DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s Request for Continued Examination dated February 1, 2022.  Claims 1 and 9 are currently amended and claims 1-15 remain pending in the application and have been fully considered by Examiner.
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section. To the extent that Applicant has amended and/or added claims, additional clarification has been provided to further point out that the prior art of record cited in the previous Office Action discloses all claim limitations.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references 

Prior Art Arguments – Rejections
Applicant’s arguments filed on February 1, 2022, have been fully considered by Examiner, but are not persuasive, as follows:

With respect to claims 1 and 9, Applicant primarily argues that the cited references do not teach “the first hint includes an explanation of the first one of the first valid argument values, wherein the explanation describes functionality associated with the first one of the first valid argument values” because Carter teaches that a “‘completion hint’ includes information about an entry such as whether the entry is a function or a variable, the runtime type of the variable, its scope (local, global), etc., but Carter does not teach or suggest an explanation that describes functionality associated with an argument value, as recited in amended claims 1 and 9. Stating what the entry is (variable or function) is not the same as knowing what the entry does (i.e., functionality).” 1   However, Applicant appears to have overlooked that Carter teaches a “function help” feature that describes functionality, such as adding two argument values2 and 3 Thus the “completion hint” of Carter reads on “the first hint includes an explanation of the first one of the first valid argument values, wherein the explanation describes functionality associated with the first one of the first valid argument values.” Applicant’s argument is therefore unpersuasive.

With respect to all dependent claims, Applicant references the arguments made with respect to claims 1 and 94, which are unpersuasive for the reasons set forth above.
 
Claim Objections
Claims 5-7 and 13-15 are objected to because of the following informalities:  claims 5 and 13 each recite “programmer input,” which appear to be typographical errors that should recite – the programmer input --.  Claims 6-7 and 14-15 inherit these deficiencies.  Appropriate correction is required.

Claims 7 and 13 are objected to because of the following informalities:  each recites “the programmer,” which lacks antecedent basis and should recite – [[the]] a programmer --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 9, lines 2-3 recite, with emphasis added, “a non-transitory computer-readable medium storing software instructions for Python programming, wherein the software instructions comprise software instructions to:...” and lines 17-18 recite “at least one processor coupled to the non-transitory computer-readable medium to execute the software instructions.” It is unclear whether “software instructions to:” is different from the “software instructions for Python programming,” and it is further unclear whether lines 17-18 refer to “software instructions for Python programming” or “software instructions to:”.  The scope of the claim is therefore indefinite.  For purposes of compact prosecution only, Examiner has interpreted claim 9 as reciting -- a non-transitory computer-readable medium storing software instructions for Python programming, wherein the software instructions 

	With respect to claims 10-15, each inherits the 35 USC 112(b) deficiency identified above with respect to claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 1, 2, 4, 5, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Breslau et al. (10691420 – hereinafter Breslau) in view of Carter et al. (20130263086 – hereinafter Carter).

	With respect to claim 1, Breslau discloses A method for Python programming on a handheld device (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone (e.g., a smart phone, a radiotelephone, etc.) [handheld device].), the method comprising: 
	activating, by a Python program editor executing on the handheld device (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone (e.g., a smart phone, a radiotelephone, etc.) [handheld device]; col. 2:20-29, a user (e.g., a computer programmer) may input program code via a code editor window 104 [Python program editor] of TCE 102, Program code (sometimes referred to herein as code) is to be broadly interpreted to include...Python text files; col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone ( e.g., a smart phone, a radiotelephone, etc.) [handheld device]) and responsive to programmer input, a first argument helper for a first parameter of a Python function, wherein the first argument helper comprises first valid argument values for the first parameter (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 4:18-20, TCE 102 may provide selectable valid values for a function argument dynamically as the user inputs the function signature; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); 
	[displaying, by the Python program editor, a first hint associated with a first one of the first valid argument values for the first parameter, wherein the first hint includes an explanation of the first one of the first valid argument values, wherein the explanation describes functionality associated with the first one of the first valid argument values;]
	receiving, by the Python program editor, programmer selection of a first valid argument value of the first valid argument values (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 5:8-15, As shown by reference number 130, TCE 102 may provide the valid values for display via menu 118. As shown, the user may interact with menu 118 to select valid value 132, shown as "Budget.xlsx." Additionally, TCE 102 may include (e.g., insert) valid value 132 in code 122 (e.g., as the initial argument) based on the user interaction with valid value 132, as shown in FIG. 1C; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); and 
	displaying, by the Python program editor, the Python function with the first valid argument value in an editor screen (e.g., Figs. 1A-H and 4-5, particularly item 134 of Fig. 1C [displaying, by the Python program editor, the Python function with the first valid argument value in an editor screen], along with associated text, e.g., col. 5:8-15, As shown by reference number 130, TCE 102 may provide the valid values for display via menu 118. As shown, the user may interact with menu 118 to select valid value 132, shown as "Budget.xlsx." Additionally, TCE 102 may include (e.g., insert) valid value 132 in code 122 (e.g., as the initial argument) based on the user interaction with valid value 132, as shown in FIG. 1C; see also Abstract, col. .
	Breslau does not appear to explicitly disclose displaying, by the Python program editor, a first hint associated with a first one of the first valid argument values for the first parameter, wherein the first hint includes an explanation of the first one of the first valid argument values, wherein the explanation describes functionality associated with the first one of the first valid argument values. However, this is taught in analogous art, Carter (e.g., Figs. 1a-i and associated text, e.g., [0024]-[0027], A function help feature may be triggered when a user inputs a call to a function....when the user inputs a call to the "add" function, the following information can be displayed when [the] user types the call opening bracket: Number add(Number one, Number two)...adds two numbers [functionality associated with the first one of the first valid argument values] ... one: first arg; [0028] A source code editor as described herein can include a completion hint feature....A completion hint can show summary text for an item, its lexical scope (global, local, argument, etc.) and so on; [0029], a completion list entry may represent a global variable, a local variable, a function, a function argument, an object member, or a keyword. A user can highlight any list entry to get more information (e.g., to trigger display of a completion hint). A completion hint may include function help information when an entry is a function; see also [0031] and [0071].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Breslau with the invention of Carter because it would help programmers working with dynamic programming languages, as suggested by Carter (see [0001] and [0024-29]).  

	With respect to claim 9, Breslau discloses A handheld device (e.g., Figs. 1A-H and 3-5 comprising: 
	a non-transitory computer-readable medium storing software instructions for Python programming (e.g., Fig. 3 and associated text, e.g., col. 11:47-51, Device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340.), wherein the software instructions comprise software instructions to: 	
	activate, by a Python program editor executing on the handheld device (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone (e.g., a smart phone, a radiotelephone, etc.) [handheld device]; col. 2:20-29, a user (e.g., a computer programmer) may input program code via a code editor window 104 [Python program editor] of TCE 102, Program code (sometimes referred to herein as code) is to be broadly interpreted to include...Python text files; col. 9:36-45, client device 210 may include a computing device, such as a...tablet computer, a mobile phone ( e.g., a smart phone, a radiotelephone, etc.) [handheld device].) and responsive to programmer input, a first argument helper for a first parameter of a Python function, wherein the first argument helper comprises first valid argument values for the first parameter (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 4:18-20, TCE 102 may provide selectable valid values for a function argument dynamically as the user inputs the function signature; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); 
	[display, by the Python program editor, a first hint associated with a first one of the first valid argument values for the first parameter, wherein the first hint includes an explanation of the 
	receive, by the Python program editor, programmer selection of a first valid argument value of the first valid argument values  (e.g., Figs. 1A-H and 4-5 along with associated text, e.g., col. 5:8-15, As shown by reference number 130, TCE 102 may provide the valid values for display via menu 118. As shown, the user may interact with menu 118 to select valid value 132, shown as "Budget.xlsx." Additionally, TCE 102 may include (e.g., insert) valid value 132 in code 122 (e.g., as the initial argument) based on the user interaction with valid value 132, as shown in FIG. 1C; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); and 
	display, by the Python program editor, the Python function with the first valid argument value in an editor screen (e.g., Figs. 1A-H and 4-5, particularly item 134 of Fig. 1C [displaying, by the Python program editor, the Python function with the first valid argument value in an editor screen], along with associated text, e.g., col. 5:8-15, As shown by reference number 130, TCE 102 may provide the valid values for display via menu 118. As shown, the user may interact with menu 118 to select valid value 132, shown as "Budget.xlsx." Additionally, TCE 102 may include (e.g., insert) valid value 132 in code 122 (e.g., as the initial argument) based on the user interaction with valid value 132, as shown in FIG. 1C; see also Abstract, col. 2:8-15, col. 5:1-2, col. 12:40-51.); and 
	at least one processor coupled to the non-transitory computer-readable medium to execute the software instructions (e.g., Fig. 3 and associated text, e.g., col. 11:47-51, Device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340.).
display, by the Python program editor, a first hint associated with a first one of the first valid argument values for the first parameter, wherein the first hint includes an explanation of the first one of the first valid argument values, wherein the explanation describes functionality associated with the first one of the first valid argument values. However, this is taught in analogous art, Carter (e.g., Figs. 1a-i and associated text, e.g., [0024]-[0027], A function help feature may be triggered when a user inputs a call to a function....when the user inputs a call to the "add" function, the following information can be displayed when [the] user types the call opening bracket: Number add(Number one, Number two)...adds two numbers [functionality associated with the first one of the first valid argument values] ... one: first arg; [0028] A source code editor as described herein can include a completion hint feature....A completion hint can show summary text for an item, its lexical scope (global, local, argument, etc.) and so on; [0029], a completion list entry may represent a global variable, a local variable, a function, a function argument, an object member, or a keyword. A user can highlight any list entry to get more information (e.g., to trigger display of a completion hint). A completion hint may include function help information when an entry is a function; see also [0031] and [0071].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Breslau with the invention of Carter because it would help programmers working with dynamic programming languages, as suggested by Carter (see [0001] and [0024-29]).  

	With respect to claims 2 and 10, Breslau also discloses wherein the programmer input comprises selection of the Python function in the editor screen displayed by the Python program editor (e.g., Figs. 1A-H and 4-5 along with associated text, e.g. col. 13: 25-26, client device 210 may receive user input that identifies a function; see also Abstract, col. 4:18-20 and col. 12:17-20.).

	With respect to claims 4 and 12, Breslau also discloses activating, by the Python program editor, a second argument helper for a second parameter of the Python function after the receiving programmer selection of the first valid argument, wherein the second argument helper comprises second valid argument values for the second parameter (e.g., Figs. 1-AH and 4-5 along with associated text, e.g., For example, TCE 102 may use data structure(s) 136 to determine a valid second argument and/or valid values for the second argument; col. 7:18-20, As further shown in FIG. 11, TCE 102 may provide a list of valid values for the second argument for display via menu 118; see also Abstract, col. 2:8-29, col. 5:1-15, col. 9:36-45, 12:40-51.); and 	
	receiving, by the Python program editor, programmer selection of a second valid argument value of the second valid argument values (Id., see also col. 7:23-25, As shown, the user may select valid value 174 ("large"), and TCE 102 may input valid value 174 in code 170 as the second argument, as shown in FIG. 1K.), 
	wherein the displaying further comprises displaying, by the Python program editor in the editor screen, the Python function with the first valid argument value and the second valid argument value (Id., particularly, TCE 102 may input valid value 174 in code 170 as the second argument, as shown in FIG. 1K.).

	With respect to claims 5 and 13, Breslau also discloses wherein the displaying further comprises positioning, by the Python program editor, an editor cursor in the editor screen at a logical position for programmer input (e.g., Figs. 1A-H and 4-5 along with associated text, e.g. col. 2:25-27, a user (e.g., a computer programmer) may input program code via a code editor window 104 of TCE 102.) (Examiner notes that in order to function as an “editor,” it necessarily puts the cursor where the programmer want to type, i.e. in the editor screen at a logical position for programmer input.).

Claims 3, 6, 7, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Breslau in view of Carter as applied to claims 1, 5, 9, and 13 above, and further in view of Shulman et al. (6026233– hereinafter Shulman).

	With respect to claims 3 and 11, Breslau also discloses wherein the programmer input comprises selection of [the first parameter] in the editor screen displayed by the Python program editor (e.g., Figs. 1A-H and 4-5 along with associated text, e.g. col. 13: 25-26, client device 210 may receive user input that identifies a function; see also Abstract, col. 4:18-20 and col. 12:17-20.).  	
	To the extent that Breslau does not appear to explicitly disclose the first parameter, this is taught in analogous art, Shulman (e.g., Figs. 7-9 and associated text, e.g., col. 11:51 - col. 12:5, the statement building tool of the present invention highlights the argument that corresponds to the present position of the character position cursor 733 within the argument list [selection of the first parameter].... In the FIG. 7 example, the first argument 741 in informational display assist window 740 is highlighted so that the programmer is automatically reminded of the type, order, and details of the argument within the argument list.).


	With respect to claims 6 and 14, Although Breslau discloses the logical position (see the rejection of claims 5 and 13 above), it does not appear to explicitly disclose wherein the logical position is at an end of the displayed Python function.  However, this is taught in analogous art, Shulman (e.g., Figs. 7-9 and associated text, e.g., col. 12:33-40, The result of committing a value for the second argument 742 is that the assist window 740 is updated so indicate that the third argument 743 corresponds to the present location of the character position cursor within the argument list being constructed in the procedure call 732.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Shulman because it provides an effective means of “assisting the programmer toward quickly and accurately completing a procedure call type programming language statement.... [And] eliminates the need for the programmer to look up or remember the order, type, syntax, or substantive details of any argument,” as suggested by Shulman (see col. 11:67 – col. 12:9).

	With respect to claims 7 and 15, Although Breslau discloses the logical position (see the rejection of claims 5 and 13 above), it does not appear to explicitly disclose wherein the logical position is at a parameter of the Python function for which the programmer needs to enter a value. However, this is taught in analogous art, Shulman (e.g., Figs. 7-9 and associated text, e.g., col. 12:17-22, Pressing the Comma "," 811 commit key following the value Smith causes an update in the informational display assist window 740 so that the second argument 742 is highlighted to indicate the present location of the character position cursor 733 within the argument list [wherein the logical position is at a parameter of the Python function for which the programmer needs to enter a value].).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Shulman because it provides an effective means of “assisting the programmer toward quickly and accurately completing a procedure call type programming language statement.... [And] eliminates the need for the programmer to look up or remember the order, type, syntax, or substantive details of any argument,” as suggested by Shulman (see col. 11:67 – col. 12:9).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Breslau in view of Carter as applied to claim 1 above, and further in view of Sousa (20160111018 – hereinafter Sousa).

With respect to claim 8, Breslau in view of Carter does not appear to disclose wherein the handheld device is emulated on a digital device.  However, this is taught in analogous art, Sousa (e.g., [0037], a processor of the laptop computer may be configured for emulating the smart phone.).
.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, Gunturi et al. 20060026559 discloses deriving from metadata definitions the allowable values for a method argument.
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        


 /S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192
                                                                                                                                                                       


	
	
	

	
	
	

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at pp. 6-7.
        2 See Carter at [0024]-[0027], “A function help feature may be triggered when a user inputs a call to a function....when the user inputs a call to the "add" function, the following information can be displayed when [the] user types the call opening bracket: Number add(Number one, Number two)...adds two numbers ... one: first arg (emphasis added); see also “summary” text at [0024] and [0028].
        3 See Carter at [0029].
        4 See Remarks at p. 8.